Per Curiam.
This is an appeal from a judgment of the Superior Court affirming an award made by the Industrial Commission in a proceeding under the Workmen’s Compensation Act.
The award is based upon findings that the claimant, who was employed by the defendant Motor Company as an automobile salesman, sustained a disabling injury to his back while attempting to push a used car to start the motor preparatory to demonstrating the car to prospective customers.
A study -of the record discloses that the crucial findings of fact, all challenged by exceptions taken by the defendants, are supported by competent evidence. The defendants’ other exceptions, relating mainly to evidentiary and procedural matters, have been examined and found to be without substantial merit. The record is free of prejudicial error. The judgment is
Affirmed.